DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 24, 2022 has been entered.
 If the conditions for filing an RCE have been satisfied, the technical support personnel will process the proper RCE. Any previously filed unentered amendments, and amendments filed with the RCE will normally be entered. Such amendments will be entered in the order in which they were filed in the absence of any specific instructions for entry. For example, if applicant files an amendment after final rejection that is denied entry by the examiner, and applicant subsequently files an RCE with an amendment, but the RCE is silent as to whether or not the previously filed after-final amendment should be entered, then the Office will enter both amendments in the order in which they were filed. If, however, applicant files an amendment after final rejection that is denied entry by the examiner, and applicant subsequently files an RCE with an amendment including specific instructions that the previously filed after-final amendment is not to be entered, then the Office will enter the amendment filed with the RCE but 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Claim Rejections - 35 USC § 112
Claims 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the detection" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the detection" in line 2.  The claims fails to recite structure commensurate in scope with the function of “the detection.”
Claim 24 recites the limitation “is detected” in line 2.  The claims fails to recite structure commensurate in scope with the function of “is detected.”

Claim Rejections - 35 USC § 102
Claim(s) 1, 7, 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sandahl et al. (2015/0251031).

a chassis (inherent in a vehicle);
a body (inherent in a vehicle) coupled to the chassis;
a plurality of tractive elements (wheels) coupled to the chassis;
a hazard H coupled to the chassis;
a fire suppression system comprising:
a fire suppression tank 14;
a nozzle 12;
an activator 16a (paragraph 0036);
wherein the nozzle is oriented such that the spray is directed toward the hazard, and wherein the nozzle is positioned less than 8 inches away from the hazard (figure 1 shows nozzle 12 partially within hazard H, therefore, nozzle 12 is less than 8 inches away from the hazard H).

Claim Rejections - 35 USC § 103
Claim(s) 1-11, 13-19, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fong (2008/0289836). 
Regarding claims 1, 2, 7, 8 and 23, Fong discloses a fire suppression system comprising:
a chassis (chassis of vehicle, figure 1);
a body (body of vehicle, figure 1);
a plurality of tractive elements (wheels/tires of the vehicle);
a hazard (fire at vulnerable spots, paragraph 0020);
a fire suppression system comprising

a nozzle 36 having an outlet at least selectively fluidly to the tank;
an activator 31.
Fong discloses the limitations of the claimed invention with the exception of the nozzle being positioned less than 8 inches away from the hazard.
Fong discloses, in paragraph 0020, that the nozzles 36 are located “near” vulnerable spots of the engine 40 and that the nozzles 36 can spread the extinguishing material to choke the vulnerable spots before flames erupt from the vulnerable spots.  Locating the nozzles less than 8 inches away from the hazard is mere optimization of locating the nozzles.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have positioned the nozzle less than 8 inches (and at least 6 inches) from the hazard to optimize coverage to choke the vulnerable spots, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 3, Fong discloses the limitations of the claimed invention with the exception of the spray angle being between 110 degrees and 130 degrees.  Fong discloses, in paragraph 0020, the nozzles 36 spreading extinguishing material to choke the vulnerable spots.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have provided a spray angle between 110 degrees and 130 degrees to optimize coverage to choke the vulnerable spots, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

a fire suppression tank 30;
a nozzle 36 having an outlet at least selectively fluidly to the tank;
an activator 31.
Fong discloses the limitations of the claimed invention with the exception of the spray angle being between 110 degrees and 130 degrees and the nozzle being configured to have an effective suppression area of at least 3 square feet at the hazard when the nozzle is positioned less than 24 inches away from the hazard.  Fong discloses, in paragraph 0020, that the nozzles 36 are located “near” vulnerable spots of the engine 40 and that the nozzles 36 can spread the extinguishing material to choke the vulnerable spots before flames erupt from the vulnerable spots.  Providing a spray angle between 110 degrees and 130 degrees and the nozzle being configured to have an effective suppression area of at least 3 square feet at the hazard when the nozzle is positioned less than 24 inches away from the hazard is mere optimization of the workable ranges.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have provided a spray angle between 110 degrees and 130 degrees and provided an effective suppression area of at least 3 square feet at the hazard when the nozzle is positioned less than 24 inches away from the hazard to optimize coverage to choke the vulnerable spots, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claims 5 and 11, Fong discloses the limitations of the claimed invention with the exception of the nozzles having an effective suppression area of at least 3 square feet at the hazard.  Fong discloses, in paragraph 0020, the nozzles 36 spreading extinguishing material to choke the vulnerable spots.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have provided an effect suppression area of at least 3 square feet at the hazard, since it has been held that discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 6 and 14, Fong discloses the limitations of the claimed invention with the exception of the nozzles having an effective suppression area of at least 7 square feet at the hazard.  Fong discloses, in paragraph 0020, the nozzles 36 spreading extinguishing material to choke the vulnerable spots.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have provided an effect suppression area of at least 7 square feet at the hazard, since it has been held that discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 17, Fong discloses a fire suppression system comprising:
a chassis (chassis of vehicle, figure 1);

a plurality of tractive elements (wheels/tires of the vehicle);
a driver (drivetrain of vehicle, figure 1);
a fire suppression system comprising
a fire suppression tank 30;
a nozzle 36 having an outlet at least selectively fluidly to the tank;
an activator 31.
Fong discloses the limitations of the claimed invention with the exception of the nozzle being positioned less than 8 inches away from the hazard and at least 6 inches away from the hazard, the nozzle having a spray angle of approximately 120 degrees and the nozzle being configured to have an effective suppression area of at least 3 square feet at the hazard.  Locating the nozzle less than 8 inches away from the hazard and at least 6 inches away from the hazard, the nozzle having a spray angle of approximately 120 degrees and the nozzle being configured to have an effective suppression area of at least 3 square feet at the hazard is mere optimization of workable ranges.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have positioned the nozzle less than 8 inches and at least 6 inches from the hazard, provided a spray angle of approximately 120 degrees and configured the nozzle to have an effective suppression area of at least 3 square feet at the hazard to optimize coverage to choke the vulnerable spots, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In re Aller, 105 USPQ 233.
Regarding claim 19, Fong discloses a second nozzle 36.  Fong discloses the limitations of the claimed invention with the exception of the second nozzle being positioned less than 8 inches away from the hazard and at least 6 inches away from the hazard.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have provided the second nozzle less than 8 inches away from the hazard and at least 6 inches away from the hazard to optimize coverage to choke the vulnerable spots, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 and 13-19 have been considered but are moot based on the new grounds of rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905.  The examiner can normally be reached on M-F 7:30-3:30. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK